THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report Giga-tronics Incorporated (Exact name of registrant as specified in its charter) California 0-12719 94-2656341 (State or other jurisdiction of (Commission File No.) (IRS Employer Identification incorporation) Number) 4650 Norris Canyon Road, San Ramon, CA (Address of principal executive offices) (Zip Code) Steven D. Lance (925) 302-1056 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: [X] Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January1, 2015 to December31, 2015. 1 Section1 – Conflict Minerals Disclosure This Form SD of Giga-tronics Incorporated (the "Company) is filed pursuant to Rule 13p-1 promulgated under the Securities Exchange Act of 1934, as amended, for the reporting period January 1, 2015 to December 31, 2015. Item 1.01 Conflict Minerals Disclosure and Report, Exhibit A copy of Giga-tronics Incorporated’s Conflict Minerals Report is filed as Exhibit 1.01 hereto and is publicly available at www.gigatronics.com Item1.02 Exhibits A copy of Giga-tronics Incorporated’s Conflict Minerals Report is filed as Exhibit 1.01 hereto. Section2 – Exhibits Item2.01 Exhibits The following exhibit is filed as part of this report: Exhibit 1.01 — Conflict Minerals Report as required by Items 1.01 and 1.02 of this Form. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 18, 2016 GIGA-TRONICS INCORPORATED By: /s/ Steven D. Lance Vice President, Chief Financial Officer and Secretary 3
